DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 05/02/2022, with respect to the 112b rejection for claims 8-9 have been fully considered and are persuasive.  The 112b rejection for claims 8-9 have been withdrawn. 
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior art of Tagami/Yoshioka failed to disclose that the display unit is a HMD.
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant did not address the examiner’s request for clarification in regards to the 112b rejection in view of claims 1-14.  It appears that applicant’s amendments to the claims was their attempt to overcome the 112b rejection for claims 1-14.  The claims are now amended to include the reception unit and image generation unit are implemented via a processor and the display unit is in the form of a HMD (i.e. configured to be worn on a head of a user).  It is unclear how the display unit being worn on the user and the units being executed on a processor provide novelty and address the 112b rejection previously presented by the examiner.
The examiner has previously stated:
The independent claims need to be further defined to provide clarity in regards to the details of maintaining the first images and decoding the second images.  In reality, when switching between partial images for a HMD, the first partial image is displayed, the HMD receives user input to zoom on the displayed partial image, processing takes place to replace the displayed partial image and then the zoomed partial image will be displayed once processing is done.  This is analogous to the limitations/concept being claimed in the independent claims.  How are the independent claims defining novelty or anything different than how an image is zoomed in on?  Please clarify.  
Furthermore, and in addition to the previous bullet point, applicant has stated in background para. 0003, There is a known technique for reducing the impact of delay in playback due to buffering by presenting information of a specific part existing on the playback side to the user until the playback data of the specific part is ready when receiving an instruction to switch the specific part to be played.  Therefore, it appears what the independent claims are defining is already a known technique as stated by the applicant.  Please additionally clarify how the claims distinguish over this.
Applicant further argues that Tagami does not teach the bolded elements of claim 1.  Applicant is presenting the majority of the limitations from the independent claim without specific arguments.  The prior art rejections and mappings read on the claimed limitations as shown previously and below in the office action.  This is also applied to the dependent claims as well.  Please provide specific arguments directed to specific claim limitations instead of arguing against the majority of the claim without any specific arguments for the examiner to address in any subsequent actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The independent claims need to be further defined to provide clarity in regards to the details of maintaining the first images and decoding the second images.  In reality, when switching between partial images for a HMD, the first partial image is displayed, the HMD receives user input to zoom on the displayed partial image, processing takes place to replace the displayed partial image and then the zoomed partial image will be displayed once processing is done.  This is analogous to the independent claims.  How are the independent claims defining novelty?  Please clarify.  In addition to the previous analysis, applicant has stated in background para. 0003, There is a known technique for reducing the impact of delay in playback due to buffering by presenting information of a specific part existing on the playback side to the user until the playback data of the specific part is ready when receiving an instruction to switch the specific part to be played.  Therefore, it appears what the independent claims are defining is already a known technique as stated by the applicant.  Please clarify how the claims distinguish over this.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 9 states “wherein the reception unit is further configured to determine the designated area of the wide angle-of-view image to be displayed on the display unit based on a viewpoint or posture information of the user wearing the display.”  This is unclear.  Usually, a reception unit or receiver in the art, just receives and communicates information (i.e. to a display, CPU, GPU, etc.).   Please clarify the language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-10 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami (US 20110131535) in view of Yoshioka (US 20110128367) in view of Vembar (US 20180288423) and in further view of Kang et al. (herein after will be referred to as Kang) (US 20180227607).

Regarding claim 1, Tagami discloses an image processing apparatus comprising: 
a reception unit configured to receive a change from a first angle-of-view to a second angle-of-view for a partial image included in a designated area of a wide angle-of-view image displayed on a display unit;  and [See Tagami [0054] Displaying a partial image extracted from a wide-range image.  Also, a zoom operation is input with respect to the displayed partial image.  Also, see 0097, the PC communicates with a server to receive the image data.]
an image generation unit configured to perform, in a case where the change in the angle-of-view has been received by the reception unit, maintaining a display of at least one first image of a plurality of first images, each first image having a first resolution different from a resolution of the wide angle-of-view image and each first image having been decoded before the change to the second angle-of-view, and [See Tagami [0054] Partial image resolution is different from a whole image resolution (Also, see Fig. 2, the partial image comprises multiple tile images each corresponding to the same resolution and different resolution of the whole image resolution).  Also, a zoom operation is input with respect to the displayed partial image (the decoding and displaying of a first partial image will happen before a user decides to perform a zoom operation).]
perform decoding of a second image that is displayed on the display unit after the change to the second angle-of-view, the second image [See Tagami [0054] Partial image is displayed.  Also, a zoom operation is input with respect to the displayed partial image (the displaying of a zoomed in/out partial image will only occur after the decoding process finishes).] 
wherein the reception unit and the image generation unit are each implemented via at least one processor.  [See Tagami [Fig. 1] Communication unit (109) with I/O interface (105) with CPU (101).  Also, see 0046, Communication unit is a modem or router (i.e. contains a processor).]
Tagami does not explicitly disclose

wherein the display unit includes a display configured to be worn on a head of a user, and
However, Yoshioka does disclose
[See Yoshioka [0055] When the zoom magnification is changed, the resolution is changed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tagami to add the teachings of Yoshioka, in order to combine art from the same inventor (i.e. Tagami’s secondary inventor is Yoshioka) to evidence that zoom magnification is dependent upon resolution in the pyramid scheme of Tagami.
Tagami (modified by Yoshioka) do not explicitly disclose
wherein the display unit includes a display configured to be worn on a head of a user, and
However, Kang does disclose
wherein the display unit includes a display configured to be worn on a head of a user, and  [See Kang [Fig. 1] HMD (130).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tagami (modified by Yoshioka) to add the teachings of Kang, in order to perform a simple substitution of displays and apply the image processing teachings to a HMD.  Furthermore, Kang desires to improve upon user inconvenience for HMD for watching a part of a wide-angle image [See Kang [0005-0006]]. 

Regarding claim 2, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami discloses
wherein, when the decoding of the second image is completed, the image generation unit is further configured to replace the at least one first image, display of which has been maintained on the display unit, with the second image when decoding of the second image has been completed, so as to update the partial image. [See Tagami [0054] Partial image is displayed.  Also, a zoom operation is input with respect to the displayed partial image (the displaying of a zoomed in/out partial image will only occur after the decoding finishes).]
 
Regarding claim 4, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami discloses
wherein when the reception unit receives the change from the first angle-of-view to the second angle-of-view that is narrower than the first angle-of-view, [See Tagami [0054] Partial image is displayed.  Also, a zoom operation is input with respect to the displayed partial image (the displaying of a zoomed in/out partial image will only occur after the decoding process takes place).]
Tagami does not explicitly disclose
second resolution of the second image to be decoded is higher than the first resolution of the at least one first image.
However, Yoshioka does disclose
second resolution of the second image to be decoded is higher than the first resolution of the at least one first image.  [See Yoshioka [0055] When the zoom magnification is changed, the resolution is changed.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami discloses
wherein when the reception unit receives the change from the first angle-of-view to the second angle-of-view that is wider than the first angle-of-view, [See Tagami [0054] Partial image is displayed.  Also, a zoom operation is input with respect to the displayed partial image (the displaying of a zoomed in/out partial image will only occur after the decoding process takes place).]
Tagami does not explicitly disclose
second resolution of the second image to be decoded is lower than the first resolution of the at least one first image.
However, Yoshioka does disclose
second resolution of the second image to be decoded is lower than the first resolution of the at least one first image.  [See Yoshioka [0055] When the zoom magnification is changed, the resolution is changed.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, Tagami (modified by Yoshioka and Vembar) disclose the apparatus of claim 8.  Furthermore, Tagami does not explicitly disclose
wherein the reception unit is further configured to determine the designated area of the wide angle-of-view image to be displayed on the display unit based on a viewpoint or posture information of the user wearing the display.  
However, Kang does disclose
wherein the reception unit is further configured to determine the designated area of the wide angle-of-view image to be displayed on the display unit based on a viewpoint or posture information of the user wearing the display.  [See Kang [0046] Display to display part of the wide-angle image depending on viewpoint information determined by a user input.   Also, see Fig. 1, HMD.]
 Applying the same motivation as applied in claim 1.

Regarding claim 10, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami does not explicitly disclose
wherein the wide angle-of-view image includes at least one of spherical content, hemispherical content, or a panoramic image, and wherein the reception unit receives the change from the first angle-of-view to the second angle-of-view for the partial image included in the designated area in at least one of the spherical content, the hemispherical content, or the panoramic image.  
However, Kang does disclose
wherein the wide angle-of-view image includes at least one of spherical content, hemispherical content, or a panoramic image, and wherein the reception unit receives the change from the first angle-of-view to the second angle-of-view for the partial image included in the designated area in at least one of the spherical content, the hemispherical content, or the panoramic image.  [See Kang [Fig. 3A-3B] Displaying a partial image from a spherical image.]
Applying the same motivation as applied in claim 1.

Regarding claim 11, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami discloses
wherein the reception unit receives the change from the first angle-of-view to the second angle-of-view through a signal received from an input device used by the user.  [See Tagami [0054] A zoom operation is input with respect to the displayed partial image.]
 
Regarding claim 12, Tagami (modified by Yoshioka) disclose the apparatus of claim 1.  Furthermore, Tagami discloses
further comprising a display control unit configured to control display of the at least one first image and the second image generated by the image generation unit on the display unit, wherein the display control unit is implemented via at least one processor.  [See Tagami [Fig. 1 and 0049] Display unit outputs the partial image from the PC.  It is inherent that a Display unit contains a processor.]
 
Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tagami (US 20110131535) in view of Yoshioka (US 20110128367) in view of Kang (US 20180227607) and in further view of Inada et al. (herein after will be referred to as Inada) (US 20140153634).

Regarding claim 3, Tagami (modified by Yoshioka and Kang) disclose the apparatus of claim 2.  Furthermore, Tagami discloses
wherein, after replacing the at least one first image with the second image when decoding the second image has been completed, [See Tagami [0054] Partial image is displayed.  Also, a zoom operation is input with respect to the displayed partial image (the displaying of a zoomed in/out partial image will only occur after the decoding finishes).]
Tagami (modified by Yoshioka) do not explicitly disclose
the image generation unit is further configured to decode another second image having the second resolution.  
However, Inada does disclose
the image generation unit is further configured to decode another second image having the second resolution.  [See Inada [0132] Zooming for a moving image being displayed (i.e. displaying zoomed moving images consists of displaying multiple second images).  Also, see Fig. 3, uses the same pyramid resolution structure as Tagami/Yoshioka for zooming.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tagami (modified by Yoshioka and Kang) to add the teachings of Inada, in order to apply the pyramid resolution structure in Tagami/Yoshioka for displaying video.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami (US 20110131535) in view of Yoshioka (US 20110128367) in view of Kang (US 20180227607) and in further view of Black et al. (herein after will be referred to as Black) (US 20170262154).

Regarding claim 6, Tagami (modified by Yoshioka and Kang) disclose the apparatus of claim 1.  Furthermore, Tagami does not explicitly disclose
wherein the reception unit is further configured to receive information related to a viewpoint of the user toward the designated area, and wherein the image generation unit is further configured to determine which of the first images is to be maintained out of the plurality of first images displayed before the change to the second angle-of-view, based on the information related to the viewpoint of the user.  
However, Black does disclose
wherein the reception unit is further configured to receive information related to a viewpoint of the user toward the designated area, and wherein the image generation unit is further configured to determine which of the first images is to be maintained out of the plurality of first images displayed before the change to the second angle-of-view, based on the information related to the viewpoint of the user.  [See Black [0061] Prioritizing video rendering based on user’s gaze (where video rendering utilizes a memory/buffer/cache for storing video/images).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tagami (modified by Yoshioka) to add the teachings of Black, in order to prioritize video rendering associated with the user’s gaze to improve upon image processing resources (i.e. images not associated with the users gaze displayed on the HMD will most likely not be as important as the images associated closer or on the user’s gaze).

Regarding claim 7, Tagami (modified by Yoshioka, Kang and Black) disclose the apparatus of claim 6.  Furthermore, Tagami does not explicitly disclose
wherein the image generation unit is further configured to determine to maintain, with higher priority, the at least one first image located closer to the viewpoint of the user among the plurality of first images displayed before the change to the second angle-of-view.
However, Black does disclose
wherein the image generation unit is further configured to determine to maintain, with higher priority, the at least one first image located closer to the viewpoint of the user among the plurality of first images displayed before the change to the second angle-of-view.  [See Black [0061] Prioritizing video rendering based on user’s gaze (It is obvious that the images closer to the user’s gaze will have a higher priority than video frames further from the user’s gaze).]
Applying the same motivation as applied in claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tagami (US 20110131535) in view of Yoshioka (US 20110128367) in view of Kang (US 20180227607) and in further view of Vembar et al. (herein after will be referred to as Vembar) (US 20180288423).

Regarding claim 8, Tagami (modified by Yoshioka and Kang) disclose the apparatus of claim 1.  Furthermore, Tagami does not explicitly disclose
wherein the reception unit is further configured to determine the designated area of the wide angle-of-view image to be displayed on the display unit, based on  area designation information related to the user.  
However, Vembar does disclose
wherein the reception unit is further configured to determine the designated area of the wide angle-of-view image to be displayed on the display unit, based on  area designation information related to the user.  [See Vembar [0179] For a HMD, the size/configuration of the viewports are determined via user settings.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tagami (modified by Yoshioka and Kang) to add the teachings of Vembar, in order to incorporate obvious user defined display settings for a displaying images based on how the user prefers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamada et al. (US 20210029386) – para. 0115 - Switching viewpoints using a threshold value – does not qualify as prior art due to date.
Bell et al. (US 20150269785) – para. 0131 – Applying a transition delay to avoid accidental switching between viewpoints.
Ostap et al. (US Patent No. 10,972,655) – Determining if an alteration to the current FOV should be allowed….to prevent changes of the current FOV.
Ogawa et al. (US 20140078256) – para. 0363 – Viewpoint switching incorporates a limitation to prevent a frequent switching operation, such that a certain amount of frames must be received before switching viewpoints.
Paulus et al. (US 20170339394) – para. 0046 – receiving and processing image tiles corresponding to a multi-resolution pyramid.
AAPA (Background para. 0003) - There is a known technique for reducing the impact of delay in playback due to buffering by presenting information of a specific part existing on the playback side to the user until the playback data of the specific part is ready when receiving an instruction to switch the specific part to be played.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486